In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-18-00168-CR

ALBERT RAY FORD BACY AKA ALBERT               §   On Appeal from the 372nd District Court
RAY FORDBACY, Appellant
                                              §   of Tarrant County (1526355D)

V.                                            §   August 28, 2019

                                              §   Opinion by Justice Womack

THE STATE OF TEXAS                            §   (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. The judgment is modified to indicate

that the correct statute for the offense of which Bacy was convicted is Article

62.102(a) of the Texas Code of Criminal Procedure. It is ordered that the judgment

of the trial court is affirmed as modified.

                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Dana Womack
                                           Justice Dana Womack